\      '    '

I
    Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 1 of 11 PageID #: 17
                                                                                                    \FILED
                                                                                                NOV 2 ~ 2018
                                       UNITED STATES DISTRICT COURT                           U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF MO
                                       ,EASTERN DISTRICT OF MISSOURI                                ST.LOUIS
                                             EASTERN DIVISION

     UNITED STATES OF AMERICA                               )
                                                            )
                      v.
                                                            ~       4:18CR975 RWS/JMB
     DUSTIN BOONE,                                          ) No:
     RANDY HAYS,                                            )
     CHRISTOPHER MYERS, and                                 ) Title 18 United States Code Sections:
     BAILEY COLLETTA,                                       ) 242, 1512(k), 1519, 1512(c), and 2
                                                            )
                     Defendants.                            )

    THE GRAND JURY CHARGES THAT:

                                                 INTRODUCTION

                 At times relevant to this indictment:

           (1)      The St. Louis Metropolitan Police Department ("SLMPD") was a law enforcement

    agency located in St. Louis, Missouri. SLMPD officers were sworn to uphold the United States

    Constitution as well as the laws of the State of Missouri.

           (2)      On September 15, 2017, SLMPD Officer Jason Stockley was acquitted.of a first-

    degree murder charge brought by the State of Missouri relating to the shooting death of a black,

    male civilian while Stockley was on duty.

           (3)      In the days and weeks that followed the Stockley verdict, there were protests

    ("Stockley protests") throughout the City of St. Louis.

           (4)      In anticipation of protests, SLMPD activated its protest-response unit, the Civil

    Disobedience Team ("CDT"), detailing more than 200 SLMPD officers to CDT.

           (5)      SLMPD officers assigned to CDT were designated to work as either part of"the line"

    or part of an arrest team. Officers' assignments changed, however, on an as-needed basis. The

    purpose of "the line" was to create formations to control the crowd when necessary, with the




                                     ·- I
     Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 2 of 11 PageID #: 18
I·




     assigned officers alternatively carrying shields and riot batons, known as "sticks." The

     responsibility of the arrest .teams was to arrest individuals identified by SLMPD supervisors for

     whom there was probable cause to believe that they had committed crimes.

         (6)    Defendants Dustin Boone, Randy Hays, Christopher Myers, and Bailey Colletta

     were SLMPD officers who were assigned to CDT during the Stockley protests.

         (7)    Defendants Randy Hays and Bailey Colletta were in a romantic relationship at the

     time of the Stockley protests and during the federal investigation that led to this indictment.

        (8)     L.H. had been an SLMPD officer for 22 years and was a detective at the time of the

     Stockley protests.

        (9)     L.H. was assigned to work in an undercover capacity during the Stockley protests to

     record and document criminal activity so that other SLMPD officers could lawfully arrest

     individuals who were committing crimes.

        (10)    As the Stockley acquittal was announced and in the days thereafter, defendants

     Dustin Boone, Randy Hays, and Christopher Myers variously expressed disdain for the

     Stockley protestors and excitement about using unjustified force against them and going

     undetected while doing so, e.g.:




                                                           **:Hey we are both on the same arrest
                                                           team. Are we meeting at 20th and Olive?
      **/                 Christopher
      Christopher         Myers/                           Myers: I know right. Yes I guess so, let's
                                                                     I
      Myers               **                    9/15/17    whoo some ass




                                                       2
Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 3 of 11 PageID #: 19




                                            The more the merrier!!! It's gonna get
                                            IGNORANT tonight!! But it's gonna be a
                                            lot of fun beating the hell out of these
                                            shitheads once the sun goes down and
 Dustin Boone     **              9/15/17   nobody can tell us apart!!!!

                                            I'm on [Sgt **'s] arrest teamLme and a BIG
                                            OL black dude r the guys that are hands on!
                                            No stick or shield..... just fuck people up
 Dustin Boone     **              9/15/17   when they don't act right! ...

                                            That's my dude today! Haha he's basically
                                            a thug that's on our side!!! It's he and I that
 Dustin Boone    **               9/15/17   just grab fuckers and toss em around

                                            We really need these fuckers to start acting
 Dustin Boone    **               9/15/17   up so we can have some fun

                                            This shit is crazy....... but it's fucking
                                            AWESOME too! Except for cops getting
                                            hurt. People on the streets got FUCKED
                                            UP! Lol

 Dustin Boone    **               9/16/17   ...

                                            Ru guys in [South Patrol Division]
                                            prepping anything for the war tonight? Any
                                            mistake strikes that [Sgt. **]is gonna
 Dustin Boone·   **               9/16/17   order?

                                            Just deployed to U city..... u will see the
                                            REAL POLICE come in and clear these
                                            fuckers REAL QUICK. We ain't fuckin w
 Dustin Boone    **               9/16/17   them tonight.

                                            **:You doing ok down there with the
                                            idiots?

                                            Boone: Yeah. A lot of cops gettin hurt, but
                                            it's still a blast beating people that deserve
 **/             Dustin Boone/              it. And I'm not one of the people hurt, so
 Dustin Boone    **               9/17/17   I'm still enjoying each night. ...




                                        3
Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 4 of 11 PageID #: 20




                                                   We reloading these fools up on prisoner
                                                   busses. As they got on we all said in unison
 Dustin Boone        **                  9/18/17   "OUR STREETS" haha

                                                   ... The problem is when they start acting
                                                   like fools, we start beating the shit out of
                                                   everyone on the street after we give two
 Dustin Boone        **                  9/20/17   warnings ...

                                                   Did everyone see the protesters getting
                                                   FUCKED UP in the galleria???? That was
 Dustin Boone        **                  9/23/17   awesome!

                                                   Hays: It's extremely frustrating, but you'll
                                                   eat yourself up inside if you don't just let it
                                                   go and deal with it when it comes. And this
                                                   one is easy because we both are good, going
                                                   rogue does feel good, but I've been elected
                                                   to be the driver of a Tahoe, so ifl get
                                                   involved tonight, shit has hit the fan.

                                                   Boone: Well fuck

                                                   Boone: LOL

                                                   Boone: I should probably stay in check as
                                                              I
                                                   well.

                                                   Hays: Remember were are in south city.
                                                   They support us but also cameras. So make
 Randy Hays/         Dustin Boone/                 sure you have an old white dude as a
 Dustin Boone        Randy Hays          10/5/17   witness.


   (11)    Defendants Dustin Boone, Randy Hays, Christopher Myers, and Bailey Colletta

encountered L.H. amid the protests and believed him to be a Stockley protester.

   (12)    Paragraphs 1 through 11 are hereby incorporated by reference into each and every

count set forth below.




                                               4
Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 5 of 11 PageID #: 21



                                          COUNT ONE
                                         [18 u.s.c. § 242]

         On or about September 17, 2017, within the Eastern District of Missouri, defendants,

                                           Dustin Boone,
                                       1
                                          Randy  Hays and
                                         Christopher Myers,

while aiding and abetting each other and while acting under color oflaw, willfully deprived L.H.

of the right to be free from unreasonable seizure, a right secured and protected by the

Constitution and laws of the United States, which includes the "right to be free from unreasonable

force. In so doing, the defendants threw L.H. to the ground and then kicked and struck L.H.

while he was compliant and not posing a physical threat to anyone. This offense resulted in

bodily injury to L.H. and included the use of a dangerous weapon, that is: shod feet and a riot

baton.

         In violation of Title 18, United States Code, Sections 242 and 2.




                                                  5
Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 6 of 11 PageID #: 22



                                           COUNT TWO
                                        [18 u.s.c. § 1512(k)]

          On or between September 17, 2017 and November 29, 2018, all dates approximate and

inclusive, within the Eastern District of Missouri, defendants,

                                          Dustin Boone,
                                         Randy Hays, and
                                        Christopher Myers,

did knowingly and voluntarily conspire, combine, and agree with each other to engage in

misleading conduct toward individuals to hinder, delay, and prevent the communication to a law

enforcement officer of the United States of information relating to the commission and possible

commission of a federal offense.

                               Manner and Means of the Conspiracy

    (1)      It was part of the manner and means of the conspiracy that the defendants, Dustin

Boone, Randy Hays, and Christopher Myers, upon learning that L.H. was a fellow SLMPD

officer, made false statements regarding their conduct and the conduct ofL.H. during the course

of the arrest in an effort to justify their use of force on L.H., including falsely claiming that L.H.

resisted arrest and was not compliant, despite the fact that LR. was an experienced undercover

officer who specifically wore a shirt that revealed his waistband so that he would not be mistaken

for being armed during the Stockley protests.

    (2)      It was further part of the manner and means of the conspiracy that the defendants,

Dustin Boone, Randy Hays, and Christopher Myers, made efforts to contact L.H., directly and

indirectly, in an attempt to dissuade him from pursuing disciplinary and legal action in reference

to the assault.

    (3)      It was further part of the manner and means of the conspiracy that the defendants

Dustin Boone, Randy Hays, and Christopher Myers, communicated to potential witnesses, via


                                                   6
Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 7 of 11 PageID #: 23



text messages, verbal exchanges, and in-person meetings, their contrived and inaccurate versions

of what happened to L.H. and, at times, attempted to influence the testimony of potential

witnesses.

       In violation   of Title 18, United States Code, Section 1512(k).




                                                  7
Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 8 of 11 PageID #: 24



                                        COUNT THREE
                                        [18 u.s.c. § 1519]

       On or about September 17, 2017, within the Eastern District of Missouri, defendant,
                                          I

                                       Christopher Myers,

did knowingly destroy and mutilate L.H's cellular phone, a tangible object used to record and
                                          .                        '

preserve information, with the intent to impede, obstruct, and influence the investigation into the

arrest and assault of L.H., such investigation being a matter-within the jurisdiction of the Federal

Bureau of Investigation, an agency of the United States.

       In violation of Title 18, United States Code, Section 1519.




                                                 8
Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 9 of 11 PageID #: 25



                                           COUNT FOUR
                                       [18 U.S.C. § 1512(c)(2)]

         On or about June 27, 2018, within the Eastern District of Missouri, defendant,

                                           Bailey Colletta,

did corruptly obstruct, influence, and impede an official pro~eeding, that is a grand jury

investigation, and attempted to do so, by engaging in a series of misleading assertions and false

statements when she testified before the Grand Jury, namely, and among others:

   (1)       Offering misleading explanations as to why, when she first met with the Federal

Bureau of Investigation, she initially denied that she knew who L.H. was, denied that she had

come into contact with L.H. on the evening of September 17, 2017, and denied that she knew

anything about L.H. 's arrest, when, in fact, she then and there well knew all of the

aforementioned;

   (2)      Falsely describing the manner in which L.H. was taken to the ground, by stating,

"From his neck down, from what I saw, he was brought to the ground very gently," when she

then and there well knew that L.H. was forcefully brought to the ground; and

   (3)      Providing misleading and inconsistent explanations about why she and her fellow

SLMPD officers "veered off' to arrest L.H., for whom defendant Bailey Colletta acknowledged

she saw no apparent probable cause to arrest and who did not subsequently resist arrest:

            Declaration A:
                Q: So you really, in that moment, had no idea why you were veering off?
                A: That is correct.
                   I


                Q: So did someone tell you the next day, "We veered off because [L.H}
                   matched the description. "
                A: Pretty much, yes.
                Q: Who? Who told you that?
                A: My sergeant.


                                                  9
Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 10 of 11 PageID #: 26



             Q: And was this Sergeant [XX}?
             A: Yes.
             Q: So [Sergeant XX] said to you the next day, after everybody knew, that
                 it turns out that an undercover officer was beaten, that the reason that
                you all went over to him was because he matched the description of a
                subject?

                .
             A: Yes ma 'am .
          Declaration B:
             Q: Where in that discussion did [Sergeant XX} say anything about [L.H}
                matching a description on a radio dispatch?
             A: I don't recall him saying anything about that.

      In violation of Title 18, United States Code, s'ection 1512(c)(2).




                                               10
Case: 4:18-cr-00975-CDP-JMB Doc. #: 2 Filed: 11/29/18 Page: 11 of 11 PageID #: 27




                                                   A TRUE BILL



                                                   FOREPERSON


 JEFFREY B. JENSEN
 United States Attorney
 By:


 REGINALD HARRIS
 Executive Assistant United States Attorney



 JENNIFER WINFIELD
 ASSISTANT UNITED STATES ATTORNEY



 ERIC S. DREIBAND
 Assistant Attorney General
 Civil Rights Division
 United States Department of Justice
 By:



 FARA GOLD
 Special Litigation Counsel
 Criminal Section-Civil Rights Division
 United States Department of Justice



EMILY SAVNER
Trial Attorney
Criminal Section-Civil Rights Division
United States Department of Justice




                                              11
